DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2021 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “reciprocating pump having a suction manifold and a discharge manifold for moving the fluid that is being pumped…, a silencer device … being connected to the discharge manifold” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Specification

The amendment filed 10/20/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “the liquid fluid”.
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
Claim 1 recites the limitation of “a liquid fluid” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.





Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 9 are rejected under 35 U.S.C. 103 as obvious over Beeching (US 3,187,837) in view of Johnson (US 3,838,749), and further in view of Lindner (US 4,041,982).


However, Beeching fails to particularly disclose the first baffle device including a first arched aperture, and wherein the fluid is a liquid. 
Nevertheless, Johnson teaches a silencer device comprising a first baffle device (Figs.2 – 4, Item 30) including a first arched aperture (Fig.4, Items 32) to allow the fluid to flow from a first baffle chamber to a second baffle chamber.
Lindner teaches a silencer comprising a plurality of perforated baffles that could suppress acoustic waves in a gaseous and/or liquid fluid (Fig.1; Abstract, Col.1, Lines 52 – 57 and 62 – 65, and Col.3, Line 54 – Col. 4, Line 3).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Johnson arched apertures with the Beeching design because it would provide an effective acoustical wave filter that would impart a spin to the gas thereby producing a cooling action that would improve the overall performance of the silencer. Furthermore, the Examiner considers that it would have been an obvious matter of design choice to employ the Beeching and Johnson silencer 
    With respect to claim 2, Beeching teaches wherein the baffle device includes a first baffle (Fig.5, Item 51).  
With respect to claim 3, Beeching teaches wherein the baffle device includes a second baffle (Fig.5, Item 56 or 61) in a spaced relationship to the first baffle.13  
With respect to claim 4, Beeching teaches wherein the first baffle device includes the first arched aperture (Fig.6, Item 54). Also, Johnson teaches the first baffle device (Figs.2 – 4, Item 30) including the first arched aperture (Fig.4, Items 32).
With respect to claim 5, Johnson teaches the first baffle device including a second arched aperture (Fig.4, Items 32).
With respect to claim 6, Johnson teaches wherein the second baffle device (Figs.2 and 3, Items 30) includes a third arched aperture (Fig.4, Items 32).  
With respect to claim 7, Johnson teaches wherein the second baffle device (Figs.2 and 3, Items 30) includes a fourth arched aperture (Fig.4, Items 32).  
With respect to claims 8 and 9, Johnson teaches wherein the first arched aperture is positioned substantially 90o from the third arched aperture; and wherein the o from the fourth arched aperture (Fig.4, Items 32).

Response to Arguments

Applicant’s arguments with respect to the claims have been considered but are moot because of new grounds of rejection. The Examiner considers that the obvious combination of the patents to Beeching, Johnson and Lindner teach the limitations described in the claims as discussed above.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          December 3, 2021